Citation Nr: 0802367	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  96-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 60 percent for lumbar 
discogenic disease during the period beginning February 25, 
1998, to include consideration on both a schedular and extra-
schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).

The Board remanded the case for additional development in 
December 1997, and April 1999.  In December 2002, the Board 
issued a decision which addressed the proper rating for the 
veteran's back disorder during the period prior to February 
25, 1998, and remanded claim for a higher rating subsequent 
to that date.  In August 2003, April 2005, and June 2006, the 
Board again remanded the case.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  During the period from February 25, 1998, the veteran's 
discogenic disease of the lumbar spine has not been 
productive of residuals such as fracture of a vertebra with 
cord involvement resulting in the veteran being bedridden or 
requiring long leg braces; complete bony fixation of the 
spine at an unfavorable angle; or ankylosis of the entire 
spine.

2.  The spine disorder has not resulted in frequent 
hospitalizations, or marked interference with employment.


CONCLUSION OF LAW

The criteria for a disability rating higher than 60 percent 
for discogenic disease of the lumbar spine for the period 
from February 25, 1998 not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5285, 5286, 5293 (2003), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2007), effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2004 and April 2005 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  
Although the veteran was not provided a notification letter 
prior to the initial adjudication of his claim, the Board 
notes that following the issuance of the letter he was 
afforded an appropriate opportunity to present evidence, and 
the claim was subsequently readjudicated.  The veteran has 
not reported any prejudice as a result of the timing of the 
letter, and none is apparent from review of the claims file.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has had a hearing.  He has 
been afforded VA examinations.  Although the veteran's 
representative has requested another examination, the Board 
finds that the evidence which is already of ready provides an 
adequate information to resolve the appeal.  In this regard, 
the Board previously remanded the case in April 2005 for a VA 
examination, and two such examinations were conducted in 
September 2005.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  The veteran was provided notice of the 
new regulations.  Accordingly, there is no prejudice to the 
veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability could be rated under Diagnostic 
Code 5293, which provided that a 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  That Diagnostic Code, however, did not 
provide for a rating higher than 60 percent.

Alternative provisions include Diagnostic Code 5285 which 
provided that residuals of fracture of a vertebra with cord 
involvement resulting in the veteran being bedridden or 
requiring long leg braces warrants a 100 percent rating.  
Also, under Diagnostic Code 5286, a 100 percent rating was 
warranted if there is complete bony fixation (ankylosis) of 
the spine and an unfavorable angle. 

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, 60 percent.  Again, however, the code 
does not provide for a rating higher than 60 percent.

For spine disorders that are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The General Rating 
Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) provides as that a 100 percent 
rating may be assigned when there is unfavorable ankylosis 
of the entire spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  

The appropriate rating for the period prior to February 25, 
1998, was already considered by the Board in a decision of 
December 2002.  The current Board decision will only address 
the rating for the period of time since February 25, 1998.  

The evidence which is of record includes the veteran's 
service medical records which reflect that the veteran was 
seen on several occasions for complaints of back pain.  For 
example, an orthopedic clinic record dated in September 1967 
reflects that the veteran complained of having "hip" pain 
for the past two months, and that it had been quite painful 
for three weeks.  It was noted that the pain occurred with 
coughing or sneezing.  There was half an inch of calf atrophy 
on the right and an absent right ankle jerk.  On X-ray there 
was thinning of L5-S1 disc space with no evidence of 
fracture.  The diagnosis was HNP L5-S1 with root irritation 
and compression.  

The veteran filed a claim for service connection for a back 
disorder in May 1973.  The report of a VA examination 
conducted in June 1973 reflects that the examiner found 
lumbar disc disease at L5-S1 level on the right as 
characterized by absent ankle jerk and positive provocative 
and straight leg raising test.  In a rating decision of July 
1973, the RO granted service connection for lumbar disc 
disease, L5-S1, and assigned a 20 percent disability rating.  
Later, in a decision of March 1979, the RO increased the 
rating to 40 percent.  

In April 1995, the veteran requested an increased rating.  
The RO denied that request in a decision of July 1995, and 
the veteran perfected the current appeal.  Subsequently, in a 
decision of June 1998, the RO increased the rating to 60 
percent effective from February 25, 1998.  In a decision of 
December 2002, the Board confirmed the denial of a rating 
higher than 40 percent for the period prior to February 25, 
1998.  The question of entitlement to a rating higher than 60 
percent for the period subsequent to February 25, 1998, 
remains on appeal.  

The Board observes that although the veteran's impairment is 
severe, the veteran's lower back condition is not productive 
of the specific manifestations contemplated for a rating 
higher than 60 percent under any alternative diagnostic 
codes, either old or new.  With respect to the old rating 
criteria, the Board notes that there is no evidence of 
residuals of fracture of a vertebra with cord involvement 
resulting in the veteran being bedridden or requiring long 
leg braces.  Under Diagnostic Code 5285, a 100 percent rating 
was warranted if there is complete bony fixation (ankylosis) 
of the spine and an unfavorable angle under Diagnostic Code 
5286.  However, such findings are not noted in any of the 
medical evidence.  The report of a VA spine examination 
conducted in February 1998 does not contain any mention of 
the presence of a vertebral fracture or ankylosis.  On the 
contrary, an X-ray taken at that time showed only that there 
was narrowing of the joint space, calcification, and 
degeneration of the facet joints.  Private medical treatment 
records are likewise negative for references to a fracture of 
ankylosis.  Also, a VA neurological examination report and a 
VA spine examination report, both dated in June 2002, are 
negative for findings of ankylosis of fractures.  The June 
2002 neuro examination reflected forward flexion of the 
lumbar spine to 70 degrees, thus demonstrating that the spine 
was not ankylosed.  Finally, the report of a spine 
examination conducted by the VA in September 2005 is also 
negative for such findings.  An MRI of the spine noted only 
that he had a disk herniation, disk bulges, and degenerative 
changes.  Ankylosis and/or fractures were not noted.  Thus, 
the manifestations contemplated for a rating higher than 60 
percent under the old rating criteria are not met.  

Similarly, with respect to the new rating criteria, for the 
same reasons explained above, the Board finds that there is 
no evidence of unfavorable ankylosis of the entire spine.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 60 percent for disc disease of 
the spine for the period from February 25, 1998, are not met.  

While VA's Rating Schedule ordinarily will apply, there are 
exceptional or unusual factors that can render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  
However, the veteran's case was referred for extra-schedular 
evaluation, but it was determined that the evidence does not 
show that the veteran has been hospitalized recently for 
treatment of the disorder, and the evidence does not show 
marked impairment with employment.  In the decision letter 
dated in April 2007, the Veterans Benefits Administration 
reviewed the evidence, and noted that the veteran had 
indicated that in August 1997 he had quit his job after 25 
years as a die caster for a manufacturing company, and that 
he now raised chickens and owned several broiler houses.  It 
was further noted that a September 2005 social survey 
reflected that the veteran had to retire because his 
attendance impacted on his coworkers who had to cover for him 
when he was absent, but that he had a present job raising 
chickens with the help of his wife and daughter.   It was 
concluded that he was not entitled to extra-schedular 
evaluation based on moderate findings on examinations and on 
the fact that he was able to be gainfully employed.  The 
Board concurs with these findings.  The Board further notes 
that the 60 percent rating which has already been assigned 
contemplates a significant degree of industrial impairment.  
Accordingly, the Board concludes that an increased disability 
rating higher than 60 percent is not warranted on a schedular 
or extra-schedular basis.  


ORDER

A rating higher than 60 percent for disc disease of the 
lumbosacral spine for the period from February 25, 1998, is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


